Citation Nr: 0726445	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  99-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of syphilis.

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disability and entitlement to service 
connection for sleep apnea, hypertension and degenerative 
joint disease of the knees are the subjects of a separate 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This matter is before the Board on 
appeal from an October 1998 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 2003, the Board issued a decision that denied, 
in pertinent part, the veteran's claim of service connection 
for syphilis.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2004, the Court issued an order that, in pertinent 
part, granted an unopposed motion by the Secretary, vacated 
the Board's September 2003 decision with respect to the issue 
at hand, and remanded the matter on appeal to the Board for 
action in compliance with the Secretary's Motion.  In August 
2004, the Board remanded the case for reasons set forth in 
the Secretary's Motion (primarily to provide further notice 
of the Veterans Claims Assistance Act of 2000 (VCAA)).

In March 2005, the Board issued a decision that denied, in 
pertinent part, the veteran's claim for service connection 
for syphilis.  The veteran appealed the denial to the Court.  
In January 2007, the Court issued an order that, in pertinent 
part, granted a Joint Motion for Partial Remand (Joint 
Motion) filed by counsel for both parties, vacated the 
Board's March 2005 decision with respect to the issue at 
hand, and remanded the matter on appeal to the Board for 
action in compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that he suffers from residuals of the 
syphilis he had treated in service.  Specifically, he 
maintains that he currently suffers from rashes and 
genitourinary problems that are related to his syphilis in 
service.

By a March 2005 decision, the Board denied service connection 
for the residuals of the syphilis.  The Board noted that the 
medical evidence does not demonstrate that the veteran 
currently has syphilis or any residuals thereof.

In the Joint Motion endorsed by the Court's January 2007 
Order, it was agreed that remand was required for VA to 
obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.)  

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of 
entitlement to service connection for 
residuals of syphilis, the RO should 
provide the veteran notice regarding the 
rating of disability and effective dates 
of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then arrange for the 
veteran to be examined by a physician 
with appropriate expertise to determine 
the presence and likely etiology of any 
current residuals of syphilis (to include 
any rashes or genitourinary problems).  
The veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

If residuals of syphilis (to include any 
rashes or genitourinary problems) are 
found, the examiner should provide an 
opinion, based upon review of the 
veteran's pertinent medical history and 
with consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to the veteran's 
military service, to include treatment 
for syphilis therein.  The examiner 
should explain the rationale for all 
opinions expressed.

3.  The RO should then review the claim 
for service connection for residuals of 
syphilis.  If it remains denied, the 
veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


